Citation Nr: 0430478	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of a psychotic disorder, variously diagnosed as 
schizophreniform disorder and paranoid schizophrenia, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
November 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.  In May 2004, the veteran 
presented oral testimony at a hearing at the RO before the 
undersigned Veterans Law Judge.


FINDING OF FACT

The veteran's a psychotic disorder, variously diagnosed as 
schizophreniform disorder and paranoid schizophrenia, has 
resulted in total occupational and social impairment.


CONCLUSION OF LAW

The psychotic disorder, variously diagnosed as 
schizophreniform disorder and paranoid schizophrenia, is 100 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

As for providing section 5103(a) notice, only after the July 
2002 rating decision did VA in June 2003 provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The agency of original jurisdiction (AOJ) provided the 
veteran rating decisions dated in July 2002 and January 2003, 
a statement of the case (SOC) dated in May 2003, and a 
supplemental statements of the case (SSOC) dated in March 
2004 that included a summary of the evidence, the applicable 
law and regulations, and a discussion of the facts of the 
case.  These gave notice as to the evidence generally needed 
to substantiate his claim.  The AOJ wrote to the veteran in 
June and August 2002 asking him to identify evidence 
pertaining to his claim.  Later, the AOJ wrote to the veteran 
in June 2003 and March 2004 regarding the notification of the 
passage of the VCAA and the obligations of VA with respect to 
the duty to assist and duty to notify regarding the 
information and evidence necessary to substantiate his claim.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Proper process has been provided.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  Also, the veteran has not 
identified any recent treatment by a non-VA source.  In 
addition, the veteran was afforded two VA compensation 
examinations regarding his psychiatric disorder.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In June and August 2002 letters, the RO told the veteran that 
he should submit medical evidence that support his claim.  In 
response, the veteran in August 2002 informed the RO that he 
was only treated at VA medical centers.  In the June 2003 
VCAA letter, the RO again informed the veteran that he should 
submit medical evidence that support his claim.  In the March 
2004 VCAA letter, the RO asked the veteran whether he had any 
additional evidence or information to submit.  The veteran 
responded later that month and stated that he did not have 
anything else to submit.  Therefore, any lack of an explicit 
request to submit any evidence in the veteran's possession is 
a harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

By a May 2004 letter, the AOJ informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
 
Factual Background

The veteran underwent a VA examination in July 2002.  He was 
cooperative.  He denied any hallucinations but claimed that 
voices in his mind tell him to do the dishes or turn on the 
television.  He demonstrated a number of odd or delusional 
thoughts.  He wondered if he had done nerve damage to himself 
because of his schizophreniform disorder.  He indicated that 
at times he thinks that he is an apostle of Jesus Christ and 
that at other times he feels he is damned.  He had many 
catastrophic thoughts of bad things happening to him or his 
family.  He believed that he could control or predict events, 
and this occurred six or seven times a week.  He claimed that 
he was special and had psychic abilities.  He expressed some 
angry feelings toward women, although he claimed that he 
would never act out those feelings.  He often worried about 
what women say to him and saw women as feeling superior to 
men.  His job history was spotty.  In the last sixteen years, 
he had had four or five jobs, lasting an average of two 
years, and had had four or five periods of unemployment.  
Since January 2000, he had worked with his father in a 
janitorial business.  He claimed that his work was going 
"ok" and indicated that he does sometimes worry about too 
much work.

Mental status evaluation revealed that he was oriented in all 
three spheres.  His speech was clear and coherent.  He was 
able to concentrate by following the examiner's questions and 
showed no difficulties with psychomotor activity.  He denied 
any memory problems.  He described a number of peculiar or 
delusional thoughts.  His affect was generally flat.  

The diagnosis was schizophreniform disorder.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned.  
The examiner noted that on the positive side, he had some 
friends, attended church on a regular basis, and had a close 
relationship with his father.  The examiner also indicated 
that on the negative side, he had a somewhat spotty work 
history and absolutely no relations with any woman.  The 
examiner noted that the veteran was capable of handling his 
own finances.

VA medical records reflect that in September 2002 the veteran 
denied delusions or hallucinations but admitted to some 
fantasy.  He complained of reduced memory and wondered 
whether it was associated with schizophrenia or medication 
used in treatment.  He described an inability to work except 
with the assistance of his father and a sense of apprehension 
in social situations.  The assessment was a history of 
schizophrenia.

The veteran underwent another VA examination in December 
2003.  He was polite and courteous throughout the 
examination.  He presented in a mildly withdrawn social 
fashion but did not display any unusual behaviors or 
mannerisms.  He was pleasant throughout the examination.  He 
was open and verbal and did not appear to be guarded or 
defensive.  The examiner did not detect any obvious 
impression management, and his self-report was judged to be 
credible.  The veteran was fairly articulate during the 
examination and was able to express himself adequately.  He 
spoke in complete sentences and was easily understood.  The 
examiner did not detect any obvious cognitive difficulties.  
His grooming and hygiene were satisfactory.  He was alert and 
oriented.  He reported that he had been working with his 
father as a janitor since January 2000.  He indicated that he 
worked fourteen hours a week.  He noted that he had 
difficulty coping with the stress of working longer hours and 
that he was often exhausted by the end of his workweek.  He 
was able to maintain brief and superficial contact with 
others.  He reported that he enjoyed going to Wal-Mart or K-
Mart.  It did not appear that he had any close friends, and 
he reported that his father was his closest friend.  He had 
never been married and reported that he did not date.  He 
indicated that he got along with people "okay."  He 
appeared to have difficulty with intimacy.  He engaged in 
many solitary activities.  The examiner indicated that the 
veteran was able to demonstrate reasonable social skills but 
that he did have a somewhat distant manner in his 
presentation.  

The veteran denied much in the way of significant psychiatric 
problems.  He reported that his current medications of 
Haldol, doxepin, and Cogentin were helpful in controlling his 
psychotic symptoms.  He indicated that he did not have 
hallucinations or delusions while on medications.  He noted 
that when he was off medications, he became delusional and 
felt that he had special powers and was a prophet.  During 
these times, he became overly religious and had grandiose 
ideation.  He denied any hallucinations since his last 
hospitalization, which was during active service.  

Mental status examination was essentially unremarkable.  The 
veteran maintained good eye contact, and his voice was normal 
in tone and pace.  He was able to express himself well during 
the interview, and his speech was easily understood.  His 
affect was mildly blunted but did show some range of emotion.  
His underlying mood appeared to be calm and composed.  He was 
able to track the conversation well, and no impairment of 
concentration or attention span was noted.  The psychomotor 
activity was within normal limits.  His memory appeared to be 
functionally intact.  His thinking was logical and goal 
oriented.

The Axis I diagnosis was schizophrenia, paranoid type, in 
partial remission.  The examiner noted that the diagnosis of 
schizophreniform disorder was no longer appropriate given the 
length of time that the veteran had exhibited psychiatric 
problems.  A GAF score of 55 to 60 was assigned for the 
current level of functioning.  The examiner indicated that 
while the veteran's symptoms of schizophrenia were fairly 
well controlled, he did have reduced stress tolerance.  The 
examiner noted that while it was unlikely that the veteran 
would be to cope with the stress of full-time employment, he 
seemed to do well with part-time employment.  The examiner 
reported that he could interact with others on a brief and 
superficial basis but that he had difficulty with long-term 
relationships, which was reflected by the fact that he had 
few friends.  The examiner indicated that the veteran had 
difficulty dealing with large groups of people because he 
became mentally confused in their presence.  The examiner 
noted that the veteran was intellectually capable, had good 
symptom control, and was able to manage his benefits in his 
own best interest.  The examiner concluded that the veteran's 
symptoms appeared to be reasonably well managed.

VA medical records show additional psychiatric treatment in 
December 2003 and February 2004.  In December 2003 the 
veteran acknowledged to a nurse practitioner that he had 
continued constant paranoia.  He believed that he managed his 
condition well and that his current medications were probably 
adequate.  He indicated that his symptoms were worse when he 
was alone in the evenings, but he did not articulate specific 
signs, symptoms, or concerns.  The assessments included 
paranoid schizophrenia.  In February 2004 the veteran was 
seen by a psychiatrist.  Mental status examination revealed a 
fairly normal range of affect and no psychosis.  The 
assessment was schizophrenia.

At the May 2004 hearing, the veteran testified that he heard 
voices and had panic attacks and religion-based delusions.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).

Diagnostic Code 9203 (paranoid schizophrenia) provides that a 
30 percent evaluation is to be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (2004).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the United States 
Court of Appeals for Veterans Claims (Court) has noted to be 
of importance.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (DSM IV) 32 (4th ed. 1994).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

The Court issued important guidance in the application of the 
current psychiatric rating criteria.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  The Court held that the specified 
factors for each incremental rating were examples, rather 
than requirements, for a particular rating.  Id. at 442.  The 
Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  Id.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis


A review of the totality of the evidence shows that an 
evaluation of 100 percent is warranted for the veteran's 
psychotic disorder.  The December 2003 VA examiner assigned a 
GAF score of 55 to 60 for current functioning.  The veteran 
only works part-time in a job with his father.  The December 
2003 VA examiner opined that it was unlikely that the veteran 
could cope with the stress of full-time employment.  His 
employment is minimal and the failure to fully develop 
prevents the Board from determining whether his employment is 
marginal or sheltered.  Regardless, he works relatively alone 
and there is little indication that his employment is other 
than marginal or sheltered.  He has difficulty with long-term 
relationships, has few friends, and does not socialize with 
women.  In short, he has difficulty in establishing and 
maintaining effective work and social relationships.  At the 
July 2002 VA examination, his affect was generally flat, and 
at the December 2003 VA examination, his affect was mildly 
blunted with some range of emotion.  He also testified that 
he had panic attacks.  On the other hand, his speech on 
examinations has been clear and coherent.  While he has 
complained of memory loss, his memory appeared to be 
functionally intact at the December 2003 VA examination.  The 
report of that examination also shows that his underlying 
mood appeared to be calm and composed and that no impairment 
of concentration or attention span was noted.  In sum, the 
overall symptomatology more closely reflects that necessary 
for a 100 percent evaluation.  The probative evidence tends 
to establish that the veteran could not handle the stress of 
working with others than the most intimate or at hours that 
would be expected in a routine environment.  


ORDER

A 100 percent disability rating for a psychotic disorder, 
variously diagnosed as schizophreniform disorder and paranoid 
schizophrenia, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



